Judgment affirmed, with costs to the respondent New Amsterdam Casualty Company. . Hinman, Davis and Whitmyer, JJ., concur; Van Kirk, P. J., votes to modify the judgment by allowing plaintiff! the value of the materials which he purchased in his own name and paid for and which thereafter went into the building, and as so modified affirmed; Hill, J., dissents on the ground that the defendant, owner, by advising the filing of lien, construed the relation of plaintiff as that of contractor under the agreement, and that this construction should be adopted by the court. (Carthage T. P. Mills v. Village of Carthage, 200 N. Y. 1.)